DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/22/2022. The examiner acknowledges the amendments to claims 7 and 10-11. Claims 1-6 and 18-28 are cancelled. Claims 7-17 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 01/22/2022, with respect to the USC 112(b) rejections of claims 7-17 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 7-17 have been withdrawn. 

Allowable Subject Matter
Claims 7-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 comprises allowable subject matter pertaining to a dressing assembly comprising a releasably closable pocket layer that is configurable to enclose a sensor.
The closest prior art of record, US 20130232761 to Warren, teaches a pocket cover layer (130) which is configurable to releasably close. However, Warren does not teach the pocket layer is configured to releasably close to enclose a sensor (1000).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791